Motion by defendant for stay of execution denied 20 September 1999. Petition by defendant for writ of certiorari to review the order of the Superior Court, Pitt County denied 20 September 1999. Petition by Attorney General for writ of prohibition prohibiting Judge Gregory Weeks from holding a scheduled hearing in Superior Court, Wake County, allowed 23 September 1999. Petition by Attorney General for writ of supersedeas dismissed as moot 23 September 1999. Petition by Attorney General writ of certiorari to review the order of the Superior Court, Pitt County, dismissed as moot 23 September 1999. Motion by Attorney General to lift stay allowed 23 September 1999.